IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50495
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BERNEL RUIZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. SA-01-CR-138-ALL-EP
                       --------------------
                          March 10, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bernel Ruiz appeals his guilty-plea conviction and 204-month

sentence for possession with the intent to distribute more than

50 grams of crack cocaine, in violation of 21 U.S.C. § 841(a),

and using and carrying a firearm in relation to the possession

with the intent to distribute of more than 50 grams of crack

cocaine, in violation of 21 U.S.C. § 924(c).   Ruiz argues, for

the first time on appeal, that the district court failed to

comply with Rule 11(c)(1) in the following manner: 1) by not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50495
                                 -2-

informing him, when notifying him of the charges against him, of

the drug quantity involved; 2) by failing to discuss the

possibility of a departure from the applicable sentencing

guidelines range; and 3) by not describing in detail the effects

of supervised release.

     Because Ruiz’s arguments are raised for the first time on

appeal, review is for plain error only.      See United States v.

Vonn, 535 U.S. 55, 122 S. Ct. 1043, 1046 (2002).     This court may

correct forfeited errors only when the appellant shows: (1)

that there is an error, (2) which is clear or obvious, and (3)

which affects his substantial rights.      United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc) (citing

United States v. Olano, 507 U.S. 725, 731-37 (1993)).     This court

will find that a “substantial right” has been violated only if

“the defendant’s knowledge and comprehension of the full and

correct information would have been likely to affect his

willingness to plead guilty.”   United States v. Johnson, 1 F.3d

at 302.   The “reviewing court may consult the whole record when

considering the effect of any error on substantial rights.”

Vonn, 122 S. Ct. at 1046.

     Ruiz’s argument that the district court’s failure to advise

him of the drug quantity involved invalidates his plea is without

merit given that the record establishes that he knew and

understood the quantity of drugs involved, as it was set forth in

both counts of the indictment and in the factual basis for his
                             No. 02-50495
                                  -3-

written plea agreement.     See Johnson, 1 F.3d at 302; see also

Vonn, 122 S. Ct. at 1046.    The district court’s failure to advise

Ruiz regarding the application of the sentencing guidelines,

specifically, the possibility of departures from the guidelines

range, is also not grounds for reversal.    The plea agreement

offered Ruiz the possibility of a downward departure for

substantial assistance, pursuant to U.S.S.G. § 5K1.1, and

reserved his right to appeal any upward departure, making him

aware of the possibility for departures.    Moreover, no upward

departure was in fact imposed; Ruiz was sentenced to the

statutory minimum he was aware he faced, and he thus cannot show

that the district court’s omission affected his substantial

rights.   See Johnson, 1 F.3d at 302; see also United States v.

Cuevas-Adrade, 232 F.3d 440, 444-45 (5th Cir. 2000).

     Ruiz’s contention that the district court’s failure to

explain the consequences of supervised release invalidates his

plea is similarly unavailing.    Although the district court did

not specifically advise Ruiz that he could be sentenced, upon

revocation, to the full term of supervised release imposed, the

omission did not affect Ruiz’s substantial rights because Ruiz

was informed and understood that he could have received a maximum

prison term of life and because that term exceeds both his

aggregate period of incarceration and his “worst-case scenario.”

See Cuevas-Adrade, 232 F.3d at 444.
                          No. 02-50495
                               -4-

     Ruiz has not demonstrated that any Rule 11 variance by the

district court constituted plain error.   Accordingly, the

district court’s judgment is AFFIRMED.